DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-21 are pending.
Claim 4 is canceled.
This action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200245252 A1) in view of Hwang et al. (hereinafter “Hwang”) (US 20120178496 A1).
As to claims 1 and 19, Zhao teaches a system and method for controlling an information processing device have various selectable functions, comprising:
a rechargeable power supply [0087]; and 
a processor configured to: 
acquire a present charge level of the rechargeable power supply [determining current battery level] [01021], and 
to restrict an availability of a selectable function based on a calculated usage frequency of each selectable function and the present charge level [restrict selectable target application programs based on usage frequency of the target application programs and current battery level, for example, TABLE 1 shows when the current battery level is 30%-60%, control the application programs to keep the current value with 20mA while device in an idle state, by restricting target application programs operation based on use frequency of all application programs collected, wherein the target application programs are top ranked of use frequency] [TABLE 1-3] [00962, 0099-01063, 0107-01134, 0114-0119]. 
Zhao teaches a system and method for controlling application programs at least based on battery level of the device. Zhao does not explicitly teach displaying a menu including a plurality of selectable functions as menu items and update the menu for display on the display screen to reflect the determined restriction of the availability of the selectable function.
However, Hwang teaches a system and method for adaptively operating an application program that may control whether to activate the application program based on whether a status of device and a battery satisfy requirements of the application program. Especially, Hwang teaches displaying a menu including a plurality of selectable functions as menu items and update the menu for display on the display screen to reflect the determined restriction of the availability of the selectable function [Fig. 8] [0016-0018, 0070, 0121-0122, 0126-0130].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Hwang with the teachings of Zhao for the purpose of presenting menu for display on the display screen to reflect executable and inexecutable application functions based on current device battery status and monitored application status.
As to claim 2, Zhao teaches determine to restrict the availability of the selectable function based on the power consumption of each of the selectable functions in the plurality of selectable functions [0102-0107, 0114-0119].
As to claim 3, Zhao teaches restrict an availability of a first selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second threshold value, and restrict an availability of a second selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than or equal to the second threshold value [different current battery level with different preset current value during different mode, such that a group of target programs will be restricted when current battery level >30%, and further more target programs will be restricted when current battery level <30% according to use frequency and power consumption of the programs] [0098-0119]. 
As to claim 5, Hwang teaches generate the menu, and the selectable function having a restricted availability is displayed in the menu in the display screen in a manner indicating a non-selectable state [Fig. 8] [0016-0018, 0070, 0121-0122, 0126-0130].
As to claim 6, Zhao teaches the display is a touchscreen configured to receive user input selecting a selectable function [Figs. 4-7, 9A-9B] [0133-0143].
As to claim 7, Zhao teaches the calculated usage frequency for each selectable function is calculated for each selectable function as a total number of selections over a time period for the selectable function divided by a summed total number of selections over the time period for all of the selectable functions [0108-0113]. 
As to claim 8, Zhao teaches the processor is further configured to register items into an order data file when ordered by a customer using the display screen [Figs. 4-7, 9A-9B] [0133-0143]. 
As to claim 9, Zhao teaches a wireless communication interface configured to communicate with a store server [Figs. 5-6] [0072-0075, 0124-0131]. 
As to claim 10, Zhao teaches the calculated usage frequency of each selectable function is provided by the store server via the wireless communication interface [0124-0131]. 
As to claim 11, Zhao teaches the processor is configured to calculate the calculated usage frequency of each selectable function [0107-0113]. 
As to claim 12, Zhao teaches a notification unit configured to indicate a present operating state of the information processing device to a user, wherein the processor is further configured to control the notification unit according to the present charge level [Figs. 4, 7, 9A-9B] [0094, 0133-0143]. 
As to claim 13, Zhao teaches the notification unit comprises at least one of an indicator light, a speaker, and a vibration unit [Figs. 4, 7, 9A-9B] [0094, 0133-0143].  
As to claim 14, Zhao teaches an information processing system, comprising: a plurality of information processing device having selectable functions [TABLE 5] [0124-0130, 0142-0143], each information processing device including: a rechargeable power supply [0087]; and a processor configured to: acquire a present charge level of the rechargeable power supply for the information processing device [0102], determine to restrict an availability of a selectable function of the information processing device based on a calculated usage frequency of each selectable function and the present charge level [TABLE 1-3] [0096, 0099-0106, 0107-0113, 0114-0119]; and a store server configured to: receive usage frequency data for each selectable function from each information processing device; calculate a usage frequency over a time period for each selectable function based on the received usage frequency data; and send the calculated usage frequency for each selectable function to each information processing device [TABLE 2, 4-5] [0108-0113, 0124-0131]. 
Zhao teaches a system and method for controlling application programs at least based on battery level of the device. Zhao does not explicitly teach displaying a menu including a plurality of selectable functions as menu items and update the menu for display on the display screen to reflect the determined restriction of the availability of the selectable function.
However, Hwang teaches a system and method for adaptively operating an application program that may control whether to activate the application program based on whether a status of device and a battery satisfy requirements of the application program. Especially, Hwang teaches displaying a menu including a plurality of selectable functions as menu items and update the menu for display on the display screen to reflect the determined restriction of the availability of the selectable function [Fig. 8] [0016-0018, 0070, 0121-0122, 0126-0130].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Hwang with the teachings of Zhao for the purpose of presenting menu for display on the display screen to reflect executable and inexecutable application functions based on current device battery status and monitored application status.
As to claim 15, Zhao teaches the processor of each information processing device is further configured to determine to restrict the availability of the selectable function based on the power consumption of each of the selectable function in the plurality of selectable functions [0102-0107, 0114-0119]. 
As to claim 16, Zhao teaches restrict an availability of a first selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second threshold value, and restrict an availability of a second selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than or equal to the second threshold value [different current battery level with different preset current value during different mode, such that a group of target programs will be restricted when current battery level >30%, and further more target programs will be restricted when current battery level <30% according to use frequency and power consumption of the programs] [0098-0119]. 
As to claim 17, Zhao teaches register items into an order information file when ordered by a customer using the display screen of the information processing device, and send the order information file to the store server [Figs. 4-7, 9A-9B] [0133-0143].  
As to claim 20, Zhao teaches restricting an availability of a first selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second threshold value; and restricting an availability of a second selectable function in the plurality of selectable functions based on the calculated usage frequency of each selectable function when the present charge level is less than or equal to the second threshold value [different current battery level with different preset current value during different mode, such that a group of target programs will be restricted when current battery level >30%, and further more target programs will be restricted when current battery level <30% according to use frequency and power consumption of the programs] [0098-0119].  
As to claim 21, Hwang teaches the restriction of the availability of the selectable function is reflected by graying out a menu item button corresponding to the selectable function [Fig. 8] [0016-0018, 0070, 0121-0122, 0126-0130].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hwang, and further in view of CARTER et al. (hereinafter “CARTER”) (US 20200364810 A1).
As to claim 18, Zhao teaches communicates with a server to update usage information [0124-0131]. Zhao does not explicitly teach a printer connected to the store server and the plurality of information processing device via a local area network. However, CARTER teaches a management system and method to improve order communication, wherein a printer connected to the store server and the plurality of information processing device via a local area network [Fig. 1] [Abstract, 0016]. It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of CARTER with the teachings of Zhao and Hwang for the purpose of communicating user requirement via application program to a store server therefore serving instruction can be printed via a printer.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed March 07, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0102] In another optional implementation, the terminal may determine the preset current value based on a current battery level. It should be noted that the current battery level may be represented by a percentage of remaining battery power in total battery power. For example, the current battery level is 50%. Descriptions are provided with reference to FIG. 2. The terminal may determine the battery level by using the power management chip in the power supply apparatus 111. Certainly, the battery level may be alternatively determined by using another method. For example, the battery level may be determined by using a voltage testing method, to be specific, the battery level is determined by monitoring a battery voltage and then determining a power change based on a voltage change. Alternatively, the battery level may be determined by using a coulomb counter (coulomb counter). The coulomb counter is an apparatus configured to accurately track a battery power change. This is not limited in this embodiment of this application. 
        
        2 [0096] It should be noted that the background power consumption current value can reflect a sum of power consumption of all the background application programs on the terminal. Therefore, by detecting the background power consumption current value and comparing the background power consumption current value with the preset current value, the terminal can determine whether the sum of power consumption of all the background application programs exceeds an expected value. In this way, when the background power consumption current value is greater than the preset current value (that is, the sum of power consumption of all the background application programs exceeds the expected value), the terminal can learn of this situation in a timely manner, and control the target application program, to reduce the background power consumption current value.
        
        3 [0103] Optionally, the current battery level is positively correlated with the preset current value. In other words, a lower current battery level indicates a smaller preset current value. In this way, when the current battery level is relatively low, the terminal intensifies control on a background application program, so that the background current value is relatively small, thereby reducing power consumption of the terminal. 
        [0106] It should be noted that an optional implementation of controlling the target application program by the terminal includes: cleaning the target application program or restricting the target application program. Cleaning the target application program means releasing a memory resource occupied by the target application program, so as to close the target application program. In addition, an optional implementation of restricting the target application program includes: prohibiting the target application program from using a network connection, blocking a wakelock of the target application program, or suspending a task of the target application program. 
        
        4 [0113] Certainly, after statistics about use frequency of all the background application programs are collected, the target application program may be determined by using another implementation. For example, all the background application programs are ranked in ascending order of use frequency, and a preset quantity of background application programs that rank ahead are set as the target application program. This is not limited in this embodiment of this application.